Citation Nr: 0533203	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the residuals of 
bilateral shoulder injuries.

2.  Entitlement to service connection for the residuals of 
bilateral knee injuries.

3.  Entitlement to service connection for the residuals of 
bilateral ankle injuries.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of T12.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of S1 nerve root compression 
(manifested as deep tendon reflex in the left ankle).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
2002.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

The record reflects that on his June 2003 VA Form 9 
substantive appeal, the veteran requested a hearing in his 
case, to be held before a Veterans Law Judge.  Thereafter, in 
January 2004 letters, the RO advised the veteran of the date 
and location for his videoconference hearing, which was 
scheduled to take place in mid-February 2004.  The record 
reveals that on the requisite date, however, the veteran did 
not attend his scheduled hearing.  There is also no other 
indication of record of an appropriate request from the 
veteran or his representative to postpone or reschedule this 
hearing for good cause shown.  Accordingly, the Board finds 
that the veteran withdrew this hearing request.  See 
38 C.F.R. §§ 20.702(d), (e) (2005).

Moreover, while the veteran on his March 2003 notice of 
disagreement appealed the initial rating assigned to his now 
service-connected lumbar spine disability, when he filed his 
aforementioned VA Form 9 substantive appeal in June 2003, he 
specifically omitted that issue from this form.  As well, the 
Board observes that in an earlier June 2003 rating decision, 
the RO increased his rating for this disability.  Thereafter, 
this issue was not addressed in any written communication 
received from the veteran or his representative within the 
regulated time period in which to perfect an appeal.  See 38 
C.F.R. §§ 20.200-20.202, 20.302 (2005).  Therefore, the Board 
concludes that the veteran is not currently seeking appellate 
review with respect to this matter.  Although the Board has 
the obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  See VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999); 
cf. Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this instance, this 
issue has not been certified for appeal and there is no 
indication that the veteran or his representative has been 
informed or is otherwise of the belief that such matter is in 
appellate status.  Accordingly, for the reasons stated above, 
the Board will not review the claim further herein.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The VCAA and its implementing 
regulations are applicable to all claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Moreover, this notice must contain a specific 
request to the claimant to provide any additional evidence in 
his possession that he believes may be relevant to his 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio, 
supra.

An initial review of the claims file reveals that in November 
2002, the RO sent a VCAA notice letter to the veteran with 
regard to his claims for service connection for bilateral 
knee and ankle disorders, as well as for his claimed back 
disorders.    This letter, however, did not include a 
specific request to the veteran to provide any additional 
evidence in his possession that pertained to these claims.  
As well, the veteran's now-pending claim for service 
connection for a bilateral shoulder disorder was inferred by 
the RO as arising during a VA examination conducted in 
December 2002.  Accordingly, while the RO included this claim 
in its subsequent adjudicatory documentation of record, it 
never provided the veteran with a VCAA notice specific to 
that issue.  Accordingly, on remand, the RO should ensure 
that all necessary VCAA notice and development has been 
completed for all claims now on appeal.  Because it appears 
that the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed to issue any decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Additionally, in August 2004, the veteran submitted certain 
new and potentially pertinent medical evidence to the Board, 
in the form of a large volume of service medical records, 
most of which were not previously associated with the claims 
file.  The veteran also provided a few possibly pertinent 
post-service medical records.  There is no indication, 
however, that the RO previously reviewed and considered these 
records in conjunction with the veteran's claims, and the 
veteran has not waived his legal right to have the RO 
initially do so prior to appellate review.   Since this case 
must be remanded for other development, the RO is requested 
to review all such additional evidence added to the record 
since the most recent statement of the case and supplemental 
statement of the case.  See also Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
see also 69 Fed. Reg. 53,807-53,808 (September 3, 2004), 
effective October 4, 2004, [now codified at 38 C.F.R. 
§ 20.1304(c) (2005)]; 38 C.F.R. § 20.800 (2005).  

As well, the Board observes that after the veteran was 
afforded a VA general medical examination in December 2002, 
the examiner specifically commented in his written report 
that service medical records dated earlier than approximately 
2001 were not available for his review, and might have been 
missing from the claims file.  In addition, the record 
indicates that the veteran's remaining service connection 
claims were denied, in part, because there was no record of 
such disorders in service.  The Board notes that the veteran 
served on active duty from July 1981 to September 2002, and 
an initial review of the aforementioned newly received 
service medical records documents in-service treatment for 
the majority of his claimed disorders.  As such, after review 
of all newly received evidence, the RO should determine 
whether to afford the veteran a new VA orthopedic examination 
with regard to his remaining service connection claims for 
bilateral shoulder, knee, and ankle disorders.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

In addition, with regard to his claims for higher initial 
evaluations for his service-connected thoracic and sacroiliac 
spine disabilities, the Board notes that the Court has held 
that when a veteran claims that his service-connected 
disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the 
current state of that disability, VA must provide the veteran 
with a new medical examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In his statements of record, the 
veteran has reported that these disabilities are worse than 
currently rated.  Moreover, as the only post-service medical 
examination of record is a December 2002 medical report which 
may not now accurately reflect the current severity of the 
service-connected disabilities at issue, and with 
consideration of the addition at this time of many new 
service medical records regarding the veteran's in-service 
back treatment through 2002, the Board requests that the RO 
schedule him for a new VA examination at this time, in order 
to evaluate the current severity of these two disabilities.  
Id.

Accordingly, in light of all of the above, these claims are 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with governing legal authority.  This 
action must include written notice from 
the RO to the veteran and his 
representative of: 
- the provisions of the VCAA and the laws 
applicable to the claims; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for each 
element of the claims; 
- the evidence already of record in 
support of the claims; - the evidence not 
yet of record, but required to 
substantiate the claims; and 
- a request to the veteran to provide all 
relevant evidence and argument he has to 
support his claims.

2.  After all action associated with 
paragraph 1 is complete, the RO should 
schedule the veteran for a VA orthopedic 
examination, in order to determine the 
current severity of his service-connected 
degenerative joint disease of T12.  The 
RO must provide the claims file to the 
examiner for review in conjunction with 
this examination, and the examiner should 
acknowledge his/her review of the record 
in the written report.  

All necessary evaluations, tests, and 
studies (including range of motion 
testing) should be accomplished, and the 
examiner should record all complaints and 
clinical manifestations in detail.  
Moreover, the examiner should address any 
weakened movement (including weakened 
movement against varying resistance), 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use associated with this disability, 
and opine as to how these factors result 
in any limitation of motion, if 
applicable.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during such flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  (If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, he/she should so state 
in the report.)  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report. 

3.  After all action associated with 
paragraph 1 is complete, the RO should 
schedule the veteran for a new VA 
neurological examination, in order to 
determine the current severity of his 
service-connected residuals of S1 nerve 
root compression (manifested as deep 
tendon reflex in the left ankle).  The RO 
must provide the claims file to the 
examiner for review in conjunction with 
this examination, and the examiner should 
acknowledge his/her review of the record 
in the written report.  

All necessary evaluations, tests, and 
studies (including range of motion 
testing) should be accomplished, and the 
examiner should record all complaints and 
clinical manifestations in detail.  The 
examiner should also set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report. 

4.  After the development requested above 
and all other necessary action is 
complete, and after review of all newly 
received evidence, the RO should determine 
whether to afford the veteran a new VA 
orthopedic examination and obtain a 
medical opinion with regard to the 
veteran's service connection claims for 
bilateral shoulder, knee, and ankle 
disorders.  

5.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  The 
RO should also allow an appropriate period 
of time for response to this action by the 
veteran and/or his representative.  

Thereafter, the RO should return any unresolved matter to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to afford due process and additional 
development of the evidence where necessary, and the Board 
does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

